DETAILED ACTION
This action is responsive to claims filed 28 February 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 were pending in the previous Office action mailed 3 December 2021.
Claims 6-8 have been canceled and claims 1, 3, 11 and 19 have been amended.
Claims 1-5 and 9-20 remain pending for examination.
Response to Arguments
Applicant’s arguments, see pages 9-1, filed 28 February 2022, with respect to claims 19-20 have been fully considered and are persuasive.  The rejection of 3 December 2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A method, comprising: 
communicating, by a processor of an apparatus, with a network node via a first interface; 

communicating, by the processor, with a remote node via a second interface; and 
relaying, by the processor, a packet between the network node and the remote node via the first interface and the second interface, 
wherein the communicating with the remote node comprises receiving or transmitting user-plane data with the remote node on a high-frequency (HF) band.

2. (Original) The method of Claim 1, wherein the first interface comprises a Uu interface, and wherein the second interface comprises a PC5 interface.

3. (Previously Presented) The method of Claim 1, wherein the relaying comprises receiving a packet of the user-plane data from the remote node and transmitting the packet of the user-plane data to the network node, or receiving the packet of the user- plane data from the network node and transmitting the packet of the user-plane data to the remote node.

4. (Original) The method of Claim 1, wherein the communicating with the remote node comprises communicating with the remote node on a first frequency band, and wherein the remote node communicates with the network node on a second frequency band different from the first frequency band.

5. (Original) The method of Claim 4, wherein the first frequency band comprises a millimeter-wave frequency band.



7. (Canceled)

8. (Canceled)

9. (Original) The method of Claim 1, further comprising: receiving, by the processor, a configuration authorizing the apparatus to function as the relay node.

10. (Original) The method of Claim 1, wherein the communicating with the remote node is responsive to an indication by the remote node of a coverage problem.

11. (Previously Presented) A method, comprising: 
communicating, by a processor of an apparatus, with a network node via a first interface; 
communicating, by the processor, with a relay node via a second interface; 
indicating, by the processor, to at least one of the network node and the relay node a capability to support a coverage enhancement via the relay node;
communicating, by the processor, a packet with the network node via the relay node; and 
receiving, by the processor, different user-plane configurations and control-plane configurations with respect to different remote nodes.

12. (Original) The method of Claim 11, wherein the first interface comprises a Uu interface, and wherein the second interface comprises a PC5 interface.

13. (Original) The method of Claim 11, further comprising: 
communicating, by the processor, a control-plane signalling with the network node via the first interface; and 
communicating, by the processor, a packet of user-plane data with the relay node via the second interface.

14. (Original) The method of Claim 11, further comprising: 
communicating, by the processor, a control-plane signalling and a packet of user-plane data with the network node via the first interface; and 
communicating, by the processor, the packet of user-plane data with the relay node via the second interface.

15. (Original) The method of Claim 11, wherein the communicating with the relay node comprises communicating with the relay node on a first frequency band, and wherein communicating with the network node comprises communicating with the network node on a second frequency band different from the first frequency band.

16. (Original) The method of Claim 15, wherein the first frequency band comprises a millimeter-wave frequency band.



18. (Original) The method of Claim 11, further comprising: 
transmitting, by the processor, an indication of a coverage problem to at least one of the network node and the relay node.

19. (Previously Presented) The method of Claim 11, further comprising: 
communicating, by the processor, with a remote node via the second interface; and 
relaying, by the processor, the packet between the relay node and the remote node via the second interface.

20. (Original) The method of Claim 19, wherein the relaying comprises receiving a packet of user-plane data from the relay node and transmitting the packet of user-plane data to the remote node, or receiving the packet of user-plane data from the remote node and transmitting the packet of user-plane data to the relay node.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed over the prior art of record for the reasons provided by applicant in Applicant's Remarks filed 28 February 2022. Other relevant, but relied upon, prior art is listed below with a short statement of relevance. For sake of clarity, the prior art previously made of record and listed below does not appear to disclose the claimed relay node communicating user-
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. See MPEP 2111.
Here, the term “high-frequency (HF) band” is specially defined at paragraph 30 of the Specification as originally filed to encompass frequencies within 3GPP Frequency Range 1 (FR1, i.e., frequencies up to 6 GHz) and Frequency Range 2 (FR2, i.e., frequency bands above about 24 GHz and up to 52.6 GHz) as long as the frequency band referred to as the HF hand has a frequency higher than another, lower-frequency band, (i.e., a Low-Frequency (LF) band). In light of Figure 4 and associated description of the original disclosure of the present application, an HF band is defined in comparison to a LF band used by a remote user equipment for communicating control-plane data with a base station. Thus, for relay node and remote node to communicate on an HF band, an LF band must also be communicated on by the remote node for control-plane information with the claimed network node. The prior art or record does not appear to teach or suggest this ordered combination of elements, either as a single reference or a reasonable combination of references.
Thus, claims 1-5 and 9-10 are allowed. Claims 11-20 are allowed for the reasons provided by applicant in Applicant’s Remarks as described above. Thus, claims 1-5 and 9-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (US 10,368,380) - Figs. 7, 9 and associated description disclose a relay communicating on a user-plane with user equipment over a high-frequency band..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468